UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8211 Dreyfus Institutional Preferred Money Market Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 3/31/2009 FORM N-CSR Item 1. Reports to Stockholders. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 Letter to Shareholders 5 Understanding Your Funds Expenses 5 Comparing Your Funds Expenses With Those of Other Funds 6 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 22 Important Tax Information 23 Board Members Information 25 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Institutional Preferred Money Market Fund The Fund LETTER TO SHAREHOLDERS Dear Shareholder: This annual report for Dreyfus Institutional Preferred Money Market Fund covers the 12-month period ended March 31, 2009. During the reporting period, the funds Prime shares produced a 2.17% yield, and its Reserve shares produced a 2.11% yield.Taking into account the effects of compounding, the funds Prime and Reserve shares also produced effective yields of 2.19% and 2.13%, respectively, for the same period. 1 Financial Crisis and Recession Roiled Credit Markets Slumping U.S. housing markets, sluggish consumer spending, resurgent energy prices and job losses had intensified by the start of the reporting period, stoking concerns regarding a U.S. recession. In response, the Federal Reserve Board (the Fed) had reduced the overnight federal funds rate from 5.25% in September 2007 to 2.25% by the end of March 2008. Also in March 2008, in response to a persistent credit crunch stemming from turmoil in the sub-prime mortgage market, the Fed participated in the rescue of investment bank Bear Stearns and made funds available to Wall Street firms in an unprecedented program allowing the use of mortgage-backed securities as collateral. While these aggressive remedial efforts reassured investors for a time, the resulting rallies proved to be short-lived as additional write-downs by major banks in the spring of 2008 sparked renewed volatility in the stock and bond markets. Still, a surge in exports boosted U.S. GDP to a better-than-expected 2.8% annualized growth rate in the second quarter of last year. Second-quarter GDP proved to be the last indication of positive economic growth for the reporting period. Bad news continued to mount over the summer, including greater-than-expected losses by mortgage agencies Fannie Mae and Freddie Mac in July and a higher unemployment rate in August. September was one of the most challenging months for the financial industry in decades, as major financial institutions found themselves 2 unable to obtain short-term funding for their operations. In the ensuing tumult, the U.S. government effectively nationalized Fannie Mae, Freddie Mac and insurer AIG; Lehman Brothers filed for bankruptcy and other major firms were sold to former rivals. Congress passed the $700 billion Troubled Assets Relief Program (TARP) in an attempt to shore up the nations banking system. It later was announced that U.S. GDP contracted by a 0.5% annualized rate in the third quarter. Money market funds were not immune to the financial crisis. The Lehman Brothers bankruptcy led to challenging liquidity conditions in the commercial paper market, which forced one venerable funds net asset value below $1 per share. Other funds sponsors stepped in with cash infusions that enabled them to maintain stable net asset values.To prevent a surge in withdrawals, the U.S. government implemented the Temporary Guarantee Program for Money Market Funds, and the commercial paper market subsequently stabilized. Interest Rates Cut to Unprecedented Low Levels Despite the first coordinated rate cut ever implemented by the worlds central banks in October, the economic downturn gained momentum in the fall. The National Bureau of Economic Research officially declared in November 2008 that the U.S. economy has been in a recession since late 2007, a pronouncement that was confirmed by more job losses in December.The Fed followed up with additional rate cuts, and the target for the federal funds rate ended 2008 between 0% and 0.25%, a record low. In addition, U.S. GDP contracted by 6.3% in the fourth quarter, contributing to a 1.1% growth rate for 2008 overall.The U.S. economy shed 2.6 million jobs in 2008, and the unemployment rate rose to 7.2% by year-end. Disappointing economic news continued to undermine investor sentiment in January, as the median sales price of single-family homes fell 12% in December compared to one year earlier, the most on record.The U.S. economy lost another 651,000 jobs in February and 694,000 jobs in March, driving the unemployment rate to a 25-year high of 8.5%. Meanwhile, the Conference Boards Consumer Confidence Index The Fund 3 LETTER TO SHAREHOLDERS (continued) hovered near its lowest level since its inception in 1967. In its ongoing efforts to stimulate the economy, the U.S. government enacted the $787 billion American Recovery and Reinvestment Act, which is designed to retain and create jobs, provide budget relief to states and localities, maintain and expand social programs and offer short-term tax relief to businesses and individuals. Maintaining a Focus on Quality Over the first half of the reporting period, we set the funds weighted average maturity in a position we considered longer than industry averages. However, Septembers historic developments limited our ability to find longer-dated money market instruments at reasonable prices, and we shifted the funds focus to overnight maturities.We subsequently have maintained the funds weighted average maturity in a range that is roughly in line with industry averages. Despite new measures designed to address the recession and banking crisis, we currently expect reduced liquidity and tighter loan standards to dampen economic growth over the foreseeable future.
